Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Bank of America Corporate Center 100 North Tryon Street Suite 4000 Charlotte, NC 28202-4025 +1 ain +1 ax www.dechert.com FREDERICK H. SHERLEY frederick.sherley@dechert.com +1 irect +1 ax April 21, 2011 V IA E DGAR Filing Desk Securities and Exchange Commission Office of Filings and Information Services Branch of Registrations and Examinations Mail Stop 0-25 treet, NE Washington, DC 20549 Re: HSBC Investor Funds (the Registrant) File Nos. 033-07647 and 811-04782 Post-Effective Amendment No. 131 to the Registration Statement on Form N-1A Ladies and Gentlemen: Electronically transmitted for filing pursuant to Rule 485(a) under the Securities Act of 1933, as amended (1933 Act), is Post-Effective Amendment No. 131 to the Registrants registration statement on Form N-1A (Registration Statement) under the 1933 Act and Amendment No. 132 to the Registration Statement under the Investment Company Act of 1940, as amended. This filing is being made, on behalf of the HSBC Emerging Markets Equity Fund and HSBC New Frontiers Equity Fund (the Funds), for the purpose of registering the Funds, new series of the Registrant. Post-Effective Amendment No. 131 does not affect the currently effective Prospectuses and Statements of Additional Information for other series and classes of the Registrant. No fee is required in connection with this filing. Please direct any questions concerning the filing to me at 704.339.3151. Very truly yours, /s/ Frederick H. Sherley Frederick H. Sherley 16365171.1. BUSINESS US Austin Boston Charlotte Hartford Los Angeles New York Orange County Philadelphia Princeton San Francisco Silicon Valley Washington DC EUROPE Brussels Dublin London Luxembourg Moscow Munich Paris ASIA Beijing Hong Kong
